Citation Nr: 0414091	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945 and from September 1950 to April 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and May 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

1.  The veteran currently has a headache disorder 
etiologically linked to a head injury in service.

2.  The veteran currently has an anxiety disorder 
etiologically linked to a head injury in service.

3.  The veteran currently has bilateral hearing loss 
etiologically linked to his service.

4.  The veteran currently has tinnitus etiologically linked 
to his service.


CONCLUSIONS OF LAW

1.  A headache disorder was incurred during military service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  An anxiety disorder was incurred during military service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

3.  Bilateral hearing loss was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.303, 3.159, 3.326, 3.385 
(2003).

4.  Tinnitus was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has headache and 
psychiatric disorders as a result of an inservice head 
injury.  He further contends that he has bilateral hearing 
loss and tinnitus as a result of his inservice exposure to 
loud noises.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although the RO provided the veteran with notice of VCAA and 
its requirements after the March 2002 initial decision in 
this appeal, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
as the Board finds that the evidence of record supports the 
veterans claims and grants his claims.  Under these 
circumstances, the Board finds that adjudication of the 
claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



II.  Factual Background

The veteran's service personnel records indicate that his 
military occupational specialty during his first period of 
service was a motor machinist's mate.  His service medical 
records for his first period of service show no relevant 
complaints, findings, treatment or diagnoses.  In September 
1950, the veteran underwent physical examination when he was 
recalled to active duty.  A medical history completed by the 
veteran that month indicates that he had frequent or severe 
headaches.  However, the accompanying examination report 
shows no relevant clinical findings.  A November 1951 
treatment record shows that the veteran was struck in the 
head by a helmet that fell from the bridge above him.  His 
scalp was lacerated.  The wound was cleansed and sutured.  
The veteran's April 1952 separation examination report 
specifically indicates that no defects were noted.  His 
hearing was 15/15 hearing, bilaterally, on whispered and 
spoken voice testing.

A November 1952 rating decision granted service connection 
for residuals of a lacerated scalp and assigned a 
noncompensable rating.  In December 1999, the veteran 
initially raised the current claim of entitlement to service 
connection for headaches, and later expanded his claim to 
include the other issues listed on the title page.

Private treatment records, dating from January 1974 to August 
1985, show the veteran intermittently complained of 
headaches.  In October 1974, he complained of dull bitemporal 
and frontal headaches that were almost constant.  Aspirin 
gave him only temporary relief.  The veteran was to undergo 
electroencephalogram (EEG) and brain scan studies.  A January 
1975 note shows that neurological studies were negative.  The 
veteran was taking Valium and complained of occasional 
transient feelings of pressure in his head.  May 1975 and 
October 1976 progress notes indicate that the veteran 
continued to take Valium.  The October 1976 treatment record 
notes that his headaches were mild and infrequent and that he 
experienced frequent buzzing in his ears.

January 1998 private treatment records note the veteran's 
complaints of a "pressure achy feeling" in his head of two 
months' duration.  He denied any history of trauma or injury.  
The assessment was chronic headaches.  A computed tomography 
(CT) scan of his head was unremarkable.

An April 2000 statement from a friend of the veteran's who 
served with him during the Korean conflict, indicates that, 
although he did not witness the veteran's head injury, he 
recalled that the veteran spent some time in sickbay and in a 
hospital when they returned to the United States as a result 
of the injury.  The friend stated that the veteran suffered 
from severe headaches for the rest of their tour of duty 
together.

During a May 2000 VA examination, the veteran complained of 
headaches.  His claims file was unavailable for review.  The 
diagnosis was traumatic scalp laceration with palpable 
concussion in 1951 and with post injury subjective 
complaints.

In January 2001, the veteran underwent VA neurological 
examination.  The examiner indicates that the veteran's 
medical records were carefully reviewed and notes that the 
records show that he had an inservice head injury and had 
ongoing headaches after that.  The veteran denied having 
headaches prior to the head injury.  He stated that he was 
told that he had had a bad concussion.  He also complained of 
ringing in both ears from being around a lot of noise.  The 
diagnoses include status post lacerating head wound with 
probable residual of a skull fracture and residual scar 
tissue.  The diagnoses also include status post head trauma 
with post traumatic encephalopathy manifest by post traumatic 
headache.  The examiner opined that the veteran's severe post 
traumatic headaches were a result of his inservice head 
injury and post traumatic encephalopathy.

VA treatment records, dating from April 2001 to January 2002, 
show the veteran was seen for an initial hearing evaluation 
and hearing aid consultation in May 2001.  He complained of 
difficulty hearing soft voices and of bilateral tinnitus.  He 
had a history of exposure to diesel engines for over five 
years and greater than thirty years exposure to road 
construction equipment.  Audiometric testing revealed pure 
tone decibel thresholds as follows:





HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
15
35
55
N/A
60
N/A
LEFT
35
50
60
N/A
60
N/A

Speech recognition scores were 80 percent in both ears.  

An April 2002 VA psychiatric examination report recounts the 
history of the veteran's inservice head injury.  The examiner 
diagnosed anxiety disorder due to a medical condition, namely 
his head injury.  Although the examiner found that the 
veteran had post traumatic stress disorder (PTSD) features, 
he did not meet the criteria for a PTSD diagnosis.

A May 2002 VA neurological examination report notes the 
veteran's history of an inservice head injury and subsequent 
complaints of headaches.  The examiner's impression was that 
the veteran had post traumatic headaches as a result of his 
inservice head injury.

During a May 2002 audiological examination, the veteran 
complained of decreased hearing and tinnitus for the past 
twenty years.  He also complained of constant high-pitched 
ringing for many years.  He reported a history of noise 
exposure to diesel engines while serving in World War II and 
Korea.  He also reported a history of occupational noise 
exposure to heavy equipment.  Pure tone decibel thresholds 
were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
35
55
55
60
51
LEFT
25
40
55
60
70
56

Speech recognition scores were 56 percent bilaterally.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss in the right ear; and mild to severe sensorineural 
hearing loss in the left ear.  The examiner opined that the 
veteran's hearing loss and tinnitus were consistent with 
military noise exposure.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

A disorder may also be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.

Sensorineural hearing loss and psychiatric disorders are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307.

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent.  38 C.F.R. § 3.385.

Considering all the evidence of record, the Board finds that 
the evidence supports the veteran's claims for entitlement to 
service connection for headache and anxiety disorders.  His 
service medical records clearly indicate that he was treated 
for a lacerated head injury in November 1951.  Further, 
subsequent treatment records, beginning in 1974, consistently 
show the veteran's history of intermittent headaches and note 
that he was prescribed Valium as early as January 1975.  
Finally, the physicians who conducted the May 2000, January 
2001, April and May 2002 VA examinations, etiologically 
linked his current headache and psychiatric disorders to his 
inservice head injury.  The January 2001 examiner based her 
opinion on a review of the veteran's claims file as well as 
an examination.  Although, the other examiners appear to have 
based their opinions on the veteran's history, his history is 
consistent with the medical evidence of record.  Therefore, 
the Board finds these opinions to be probative.  There is no 
medical evidence of record indicating that the veteran's 
headache and anxiety disorders are not the result of his 
inservice head injury, and both the lay statements of records 
and the medical opinions, support findings that the current 
headache and anxiety disorders are the result of the 
inservice head injury.  Accordingly, the Board concludes that 
the evidence supports his claims of entitlement to service 
connection for headache and anxiety disorders.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Considering all the evidence of record, the Board finds that 
the evidence supports entitlement to service connection for 
bilateral hearing loss and tinnitus.  Audiological findings 
since 2001 meet VA criteria for impaired hearing.  Although 
it is unclear whether the veteran's bilateral hearing loss 
was manifested to a compensable degree within one year of his 
discharge, the May 2002 medical opinion expressed an 
acceptance that he suffered some hearing loss as a result of 
inservice noise exposure.  Likewise, there is evidence of 
tinnitus since 1976 and the May 2002 VA examiner also 
etiologically links the veteran's current tinnitus, in part 
to his inservice noise exposure.  There is no medical opinion 
of record indicating that the veteran's bilateral hearing 
loss and tinnitus did not have their onset in service.  
Accordingly, the Board entitlement to service connection for 
bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for headache disorder is granted.

Service connection for anxiety disorder is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



